PER CURIAM.
The court below will enter judgment for the appellants for their respective interests in the balance due under the contract, the same being $100,000, with legal interest. This interest shall be computed on $50,000 of the $100,000 from May 13, 1935, the day it became due. Interest on the remaining $50,000, which .became due and payable from the proceeds derived from oil produced on the lease, shall be computed from the time a sufficient amount of oil was produced to pay this sum. The opinion is corrected in this regard. Since neither of the judges who concurred in the opinion desire a rehearing, the motion therefor is denied.
SIBLEY, Circuit Judge, dissents.